Citation Nr: 0926236	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  98-00 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The appellant had initial active duty for training (ADT) from 
October 1992 to March 1993.  He was a member of the Ohio Army 
National Guard from July 1992 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In an October 2005 decision, the Board 
denied service connection for hypertension.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2006, the Court granted a Joint Motion for an Order Vacating 
and Remanding the Board Decision (Joint Motion) and vacated 
the Board's decision.  

In February 2007, the Board remanded this case.  The case is 
now ready for appellate review.  


FINDINGS OF FACT

1.  Hypertension was not noted on the appellant's October 
1992 service medical examination for entry into ADT.

2.  Competent evidence of record clearly and unmistakably 
demonstrates that hypertension preexisted the appellant's 
October 1992 entry into ADT.

3.  Competent evidence of record indicates that the 
appellant's preexisting hypertension did not undergo an 
increase in disability during his period of ADT from October 
1992 to March 1993.

CONCLUSIONS OF LAW

1.  Hypertension clearly and unmistakably preexisted service 
and was not aggravated by service, and the presumption of 
soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 
2002 & Supp. 2008).

2.  Hypertension was not incurred in or aggravated by service 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101, 1110, 1111, 1153 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.6, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters were sent in January 2004, March 2004, May 2007, 
and July 2007, which cumulatively satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such deficiency has been 
overcome because based on submissions by and on behalf of the 
Veteran and in light of his contentions, he clearly has 
actual knowledge of the evidence he needs to submit in this 
case to establish his claim; and based on information and 
communications sent to him, it is reasonable to expect that a 
veteran would understand what is needed to prevail.  See 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded 
three VA examinations and this case was remanded for the 
procurement of the third examination.  38 C.F.R. 
§ 3.159(c)(4).  The May 2008 examination included a review of 
the claims file, the pertinent medical history review 
included citation to specific medical evidence and 
discussion, the appellant was provided an opportunity to make 
statements to the examiner, a physical examination was 
conducted, and the examiner provided rationale.  The 
examination was adequate.  The records satisfy 38 C.F.R. 
§ 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the appellant is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the appellant is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The appellant does not have the medical 
expertise to make a complex medical assessment regarding the 
nature of his hypertension in this case.  Thus, the 
appellant's lay assertions are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, hypertension will be presumed to have been incurred 
in or aggravated by service if it had become manifest to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, service-connected 
disability compensation may only be paid to a "veteran."  
The term "veteran" is defined in 38 U.S.C.A. § 101(2) as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."

The term "active duty" is defined in 38 U.S.C.A. § 101(21) 
to include, inter alia, "full-time duty in the Armed Forces, 
other than active duty for training," and "service as a 
cadet at the United States Military, Air Force, or Coast 
Guard Academy, or as a midshipman at the United States Naval 
Academy."

Additionally, active military, naval, or air service includes 
any period of ADT during which the individual concerned was 
disabled or died from a disease or injury incurred in the 
line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
ADT is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes or by members of 
the National Guard of any state.  See 38 U.S.C.A. § 101(22); 
38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any 
period of inactive duty training (IDT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).  IDT means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).  Also, active duty includes any periods of 
IDT during which an individual becomes disabled or dies from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
See 38 U.S.C.A. § 101(24).

Thus, in order to establish basic eligibility for veterans' 
benefits based upon ADT, the appellant must first establish 
that he was disabled from a disease or injury incurred or 
aggravated in the line of duty.  See Laruan v. West, 11 Vet. 
App. 80, 84-86 (1998) rev'd on other grounds, D'Amico v. 
West, 12 Vet. App. 264 (1999)); see also Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).  Until "veteran" status is 
established for a period of ADT or a period of IDT, the 
presumption of soundness and the presumption of aggravation 
are not for application.  See Laruan, supra; Paulson, supra.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

The record reflects that the appellant's only confirmed ADT 
is dated from October 1992 to March 1993, when he was 
elevated from Reserve status for completion of a period of 
ADT.  The primary question at issue for this claim concerns a 
determination of whether the appellant was actually diagnosed 
with hypertension prior to his entry into the aforementioned 
period of active service in October 1992.  The appellant has 
presented varying statements in this regard; however, he 
cannot provide competent evidence that involves a complex 
medical assessment.  

The appellant's earliest medical reports of record (and the 
only medical evidence that directly coincides with his period 
of ADT) are private treatment reports from the Cincinnati 
Primary Healthcare System, dated from approximately 
September 1988 to May 1994.  On September 16, 1988, the 
appellant's blood pressure reading was 130/80.  Three days 
later, on September 19, 1988, his blood pressure reading was 
110/80.  

Thereafter, a December 3, 1991, report from the Cincinnati 
Primary Healthcare System included a reading of the 
appellant's blood pressure at 120/90, with a notation that 
the appellant was complaining that his blood pressure 
medication was too expensive, with inquiry as to whether he 
could obtain his medication in the future at this facility 
instead.  Additional notation at this visit recorded that the 
appellant had had high blood pressure for a year, and that he 
was using a medication called Calan SR to control it.  
Another blood pressure reading was listed at 130/80, and the 
assessment was controlled hypertension.  A December 16, 1991, 
report includes a blood pressure reading of 110/80, but also 
notes that the appellant was present at the facility in order 
to obtain a refill for his blood pressure medication.  At 
this visit, the appellant reported that he had enough 
medication to last him until his previously scheduled follow-
up appointment on December 18, 1991, and so he agreed to 
return on that date.  There is no explicit record of the 
follow-up appointment in these reports, although there is 
some indication that after December 1991, the appellant did 
not show for some of his scheduled appointments.

A January 24, 1992 report noted that the appellant had 
hypertension which was well-controlled.  A subsequent May 
1992 note from the Cincinnati Primary Healthcare System 
included the appellant's report of a single episode of chest 
tightness that occurred three to four weeks prior, after 
staying up for more than 24 hours without sleep.  There were 
no reports of shortness of breath, but the appellant did 
indicate that a mid-sternal, non-radiating pain, worse with 
exertion, lasting for two to three hours at a time (but 
intermittently) occurred approximately two to three times per 
year.  The appellant's blood pressure was recorded at 144/88, 
and it was noted that he had not taken his blood pressure 
medication that morning.  The assessment was borderline 
hypertension, with a recommendation to continue the 
appellant's current medication and to decrease his salt 
intake.  A follow-up noted dated in August 1992 included the 
appellant's report that he had tried not to add salt to his 
food, and that he took his medication sometimes, but needed 
refills.  He was advised to comply with his medication and 
recommended diet, and the diagnosis was continued as 
hypertension.  Another note, dated in September 1992, 
indicated that the appellant was feeling good, and was due to 
report to boot camp in late October 1992.  He had no 
complaints of headaches, dizziness, chest pain, shortness of 
breath, or edema, and denied any problems with taking his 
medication. The assessment at that visit was "hypertension, 
a little borderline, but okay," but the appellant was 
instructed to continue the use of his medication.

Thereafter, the appellant began his period of ADT in October 
1992.  Prior to his entry, the appellant underwent a service 
medical examination in July 1992.  The appellant did not 
report a history of hypertension, and he stated that he was 
not taking any medications.  On clinical evaluation, his 
blood pressure was measured at 122/70, and all pertinent 
systems were assessed as normal.  His examination report was 
then updated at the time of his entry into boot camp in 
October 1992, but nothing of relevance to the pending claim 
was added to the report at that time.  Inservice treatment 
reports for late 1991 and early 1993 include evaluation of 
the appellant for stress fracture symptomatology present in 
his bilateral tibias, and for a headache (initially assessed 
as a migraine, but later thought to be a tension headache).  
Additionally, in March 1993, the appellant was briefly 
evaluated for gastrointestinal problems at a service 
hospital, where he reported that he was not taking any 
medication, and his blood pressure was measured at 145/86, 
158/112, and at 145/103.

An additional report from the Cincinnati Primary Healthcare 
System, dated in November 1992, also during the appellant's 
period of ADT, show a continued diagnosis of controlled 
hypertension.

There is no specific discharge examination report of record 
for the conclusion of the appellant's period of ADT in March 
1993.  

Within a year after discharge from ADT, however, the medical 
evidence of record indicates that the appellant first 
returned to the Cincinnati Primary Healthcare System for a 
blood pressure check in April 1993.  At this visit, he 
reported that he had had no blood pressure medication for six 
months or more, and his blood pressure registered at 130/100.  
Then, a July 1993 report noted that his hypertension was not 
well-controlled when he was off of his medication.  He was 
then counseled to be sure to take his medication.  At a 
September 1993 visit, he reported that he had been taking his 
medication, but needed refills.  His blood pressure readings 
were at 132/100 and at 120/90.  The diagnosis was increased 
hypertension, but it was also noted that the appellant was 
out of medication.  A December 1993 report noted that the 
appellant's hypertension remained elevated.  A February 1994 
evaluation also noted this problem, but questioned whether it 
was secondary to medication failure or to the appellant's 
noncompliance in taking his medication, decreasing his salt 
intake, and increasing his exercise. Blood pressure readings 
at this visit were at 122/90 in the right arm, and at 134/ 94 
in the left arm, and it was also noted that the appellant 
took his medication at different times in the day.

Subsequently, the appellant's medical records dated through 
the current time continue to show his need for treatment, 
including the use of prescription medication, to control his 
hypertension.  The most significant of these records concerns 
a hospitalization in July 1995 for a "hypertensive crisis".  
None of these reports, however, provide an etiological 
opinion for the appellant's hypertension, to include whether 
it preexisted service and/or was aggravated during his period 
of ADT.  In an April 25, 1996 record, it was noted that the 
initial hypertension diagnosis was in 1986.  

With regard to VA examinations, the appellant was afforded a 
VA examination in April 1997.  At that time, the appellant 
reported that during his basic training, he became ill and 
was given an antibiotic, to which he must have had an adverse 
reaction.  He developed a very severe headache, and when he 
sought medical attention for it, it was discovered that he 
had markedly elevated blood pressure, measured at 170/155.  
He reported that his eyes became very sensitive to light, and 
he had difficulty concentrating.  He purportedly was rushed 
to a medical center for treatment, where he was given anti-
hypertensive medications and apparently had extensive 
evaluation for damage associated with his hypertension, 
including a computed tomography (CT) scan of the brain and a 
cardiac stress test.  The examiner noted that the appellant 
understood that the results of all of these tests were 
normal.  The examiner also noted that the appellant's blood 
pressure control had been described as somewhat fluctuating, 
and recorded that the appellant took three prescription 
medications for his hypertension.  

On clinical evaluation, the appellant's blood pressure was at 
118/82 in his right arm.  The examiner described him as mild 
to moderately overweight.  After further clinical evaluation, 
the examiner's diagnosis was a history of hypertensive 
crisis, associated temporally with service in the military, 
without evidence at the time of significant end organ 
abnormality, and with current evidence of good control on 
current anti-hypertensive medication therapy.

In support of his claim, eight statements were submitted, 
dated in May 1998, and signed by fellow servicemen of the 
appellant.  These statements indicate that these individuals 
each observed the appellant suffering from physical and 
emotional stress on several different occasions during his 
service.  The statements also aver that each of these 
individuals had taken the appellant's blood pressure on 
various occasions and had observed to be extremely high.  
Each of these individuals also stated that the appellant's 
high blood pressure was brought on by the stress he 
encountered during his Reserve service.

In order to specifically address the matter of any 
preexisting hypertension, as well as aggravation during ADT, 
the appellant was afforded a new VA examination with claims 
file review by the examiner in June 2003.  In his report, the 
examiner first noted several pertinent findings from the 
appellant's medical history as contained in the claims file, 
and also recorded his current prescription medications and 
recent test findings.  Thereafter, he took a history from the 
appellant, noting that the appellant stated that he was 
unsure as to when he was diagnosed with hypertension.  The 
examiner noted that he did not have records from when the 
appellant began military service to when he finished military 
service.  

The examiner recorded that the appellant first stated that 
hypertension occurred during his tenure in service in 1992 or 
1993 while on active duty, but observed that when he showed 
the appellant records of his treatment from 1991 that 
indicated that he had been on blood pressure medication for a 
year prior to the date of that record, the appellant then 
stated that he did not know when his hypertension began.  The 
appellant reported that he currently had no symptoms 
associated with his high blood pressure, and had almost no 
side effects from the use of his current medications.  He 
also denied any coronary artery disease, stroke, or kidney 
damage.  

On clinical evaluation, blood pressure in the appellant's 
right arm was at 145/93, and 144/90 in the left arm.  The 
examiner told the appellant that these readings were 
elevated, such that he should follow up with his current 
physician within a week, and also continue with the use of 
his current medications.  The examiner reported that no 
diagnostic or further clinical testing was necessary.

The June 2003 VA examiner diagnosed hypertension, and stated 
that the appellant had had hypertension since at least 1990, 
because in 1991, there were medical records stating that the 
appellant had been on anti-hypertensive medications for at 
least one year.  The examiner continued that it was clear 
that the appellant's hypertension predated his tenure in 
service, and noted that there was evidence of ongoing 
hypertension from 1994 onward.  He reported that he did not 
have any records from when the appellant began his active 
duty service to when he finished this service, but also noted 
that the appellant had no evidence of end organ damage, 
including cardiac, renal, or neurologic, as a result of his 
hypertension.  He added that there was no disability 
associated with the appellant's hypertension, and that there 
were no significant side effects from the use of his 
medication.  The examiner then stated that it was his medical 
opinion, less likely than not, that the appellant's 
hypertension was caused by his tenure in the service, because 
the appellant's hypertension clearly predated his service, 
and there was no indication that it worsened while he was on 
active duty or because of any other in-service activities.

In February 2007, the Board remanded this case.  The June 
2003 examiner made a confusing comment at the end of the 
report in which the examiner stated that he did not have 
medical records for the appellant's period of ADT.  However, 
the service records were interspersed throughout the claims 
file and that the examiner referred to pertinent clinical 
findings from medical records for the appellant's pertinent 
period of service at the beginning of the medical report.  
Due to this inconsistency, further clarification and 
examination was sought.  In particular, the Board requested 
that a VA examiner provide an opinion as to the following: 

The examiner should opine as to the following questions 
in terms of whether it is more likely than not, less 
likely than not, or at least as likely as not:

A.	that the appellant's hypertension underwent an 
increase in disability during the appellant's 
period of active duty for training from October 
1992 to March 1993. 
B.	that if the appellant's hypertension underwent 
an increase in disability during the appellant's 
period of active duty for training from October 
1992 to March 1993, was the increase in disability 
due to the natural progress of the disease or was 
the increase in disability beyond the natural 
progress of the disease.

Thereafter, in May 2008, the appellant was again examined.  
The claims file was reviewed, pertinent medical history 
including citation to specific medical records was discussed, 
the appellant provided statements, and the appellant was 
examined.  The appellant appeared to advance that he 
initially had elevated blood pressure during ADT in 1992, but 
was not placed on medication until after he left service.  In 
the historical review, however, the examiner cited to the 
pre-ADT findings of hypertension and the use of medication.  
Further, in the review by the examiner of the pertinent 
medical records, the examiner noted that onset of 
hypertension was in 1986, prior to the appellant's period of 
ADT.  Moreover, the examiner opined that it was less likely 
than not that the appellant's hypertension underwent an 
increase in disability during the appellant's period of 
active service from October 1992 to March 1993.  

In reviewing the evidence of record, the Board notes that 
eight lay statements are of record from individuals who 
served with the appellant, which indicate that they observed 
that the appellant had suffered from high blood pressure 
during his active and Reserve service and caused by his 
service.  However, these reports are not specific to the 
appellant's six-month period of ADT, do not provide actual 
blood pressure readings, do not describe the medical training 
of these servicemen, and do not show that any of these 
individuals had the claims file available for review or an 
otherwise accurate medical history.  As such, these lay 
statements do not provide competent evidence regarding the 
etiology or assessment of the appellant's hypertension.  

The Board must also weigh the credibility and probative value 
of the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of  treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

With regard to the April 1997 VA examination report, the 
examiner did not indicate that the claims file was reviewed.  
The Board notes the April 1997 VA examiner's opinion that the 
appellant's hypertension was "temporally associated" with 
his service given the description from the appellant in his 
report that was clearly related to the purported inservice 
hypertensive crisis.  The Board notes, however, that the 
hypertensive crisis of record occurred in July 1995 when the 
appellant was not on ADT.  There was no indication or 
discussion of the diagnosis and treatment of hypertension 
prior to 1992 although medical records added to the record 
after the 1997 VA examination clearly show the onset of, and 
treatment for, hypertension prior to the period of ADT in 
question in this case.  Thus, the July 1997 examination 
report is not probative evidence as to the onset of the 
appellant's hypertension.  

With regard to the June 2003 report, as noted, the examiner 
made an unclear remark regarding the available records and 
his review of those records.  However, a complete review of 
this report shows that he did consider medical records during 
the pertinent time period.  Nevertheless, as noted, the Board 
requested an additional examination and opinion to clarify 
this manner.  The later May 2008 examination included a 
review of the claims file and the examiner concurred with the 
conclusion of the June 2003 examiner that the appellant's 
hypertension preexisted service and did not worsen during 
service.

In sum, the opinions of the June 2003 and May 2008 examiner 
are essentially uncontradicted.  As noted above, the April 
1997 examiner's opinion is of little probative weight without 
any discussion of the appellant's pre-1992 history of a 
diagnosis of and treatment for hypertension.  The opinion 
provided by the examiner is clearly based on an inaccurate 
factual premise.  In contrast, the opinions of the other two 
VA examiners are much more specific and unequivocal and based 
on an accurate rendition of the historical background.  As 
such, those opinions are more probative as to the assessment 
of the onset of hypertension and whether it increased in 
disability during ADT.

Turing to the law and regulations, at the outset, the Board 
determines that the presumption of soundness does apply in 
this case because the appellant has previously established 
his status as a veteran for the period in question; that is, 
he has previously been found to have a service-connected 
disability as a result of his ADT from October 1991 to March 
1993.  Thus, the Board initially notes that, as hypertension 
was not noted at the time of the appellant's service medical 
examination (in July 1992/October 1992) for entry into active 
duty for training, it would appear that he is initially 
entitled to the presumption of soundness with respect to this 
disease.  

Because the appellant is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner, the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  In 
this case there was, however, a "factual predicate in the 
record" as there are medical records which predated the 
period of ADT in question showing a diagnosis of 
hypertension.  

Thereafter, the Federal Circuit explained the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The 
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris, the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  

In this case, as noted, there are medical records predated 
the period of ADT commencing in October 1992, which establish 
a diagnosis of hypertension and treatment therefore.  In 
addition, there are competent medical opinions by two VA 
examiner stating that hypertension predated service.  The 
Board has discussed the reason that these two opinions are 
the most probative opinions on that point.

The Board finds that the medical records are competent 
evidence that hypertension clearly and unmistakably 
preexisted service.  See Gahman v. West, 12 Vet. App. 406 
(1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that hypertension existed prior to 
service entrance.  However, VAOPGCPREC 3-03 (July 16, 2003), 
has established that there are two steps to rebut the 
presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that hypertension preexisted 
service.  Second, there must be clear and unmistakable 
evidence that hypertension was not aggravated during service.  
If both prongs are not met, the presumption of soundness at 
entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting hypertension was not 
aggravated by service.  The appellant's blood pressure was 
taken during the period of ADT and he did have elevated 
readings.  However, where there is evidence of a veteran 
having been asymptomatic on entering service, and later 
developing symptoms of the pre-existing disorder, this does 
not constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).  Rather, the June 2003 and 
May 2008 VA examiners provided competent opinions that there 
was no permanent worsening of the hypertension during 
service.  

The appellant contends otherwise.  However, as noted, he is 
not competent to make a complex medical assessment.  See 
Woehlaert; see also Jandreau, Barr.  Neither the Board nor 
the appellant is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In this case, the health care professionals stated that there 
was no inservice (during the ADT period in question) 
worsening of the diagnosed hypertension.   The Board has 
attached the most significant probative value to these 
opinion, as they are detailed, consistent with other evidence 
of record, and included review of the accurate medical 
history.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The Board therefore finds that there was no aggravation of 
the preexisting hypertension.  Accordingly, because there is 
clear and unmistakable evidence that the hypertension 
preexisted service and clear and unmistakable evidence that 
it was not aggravated during service, the presumption of 
soundness is rebutted.  See Wagner.  As to a determination 
under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 of whether the  
preexisting hypertension was aggravated in service, the Board 
finds that there is no competent evidence that such disorder 
worsened in service.  The Board relies on the evidence as 
outlined above to support this determination.  Further, since 
there is clear and unmistakable evidence that pre-existing 
hypertension at issue was not aggravated during service for 
the purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that such disorder 
was not, in fact, aggravated during service (38 U.S.C.A. § 
1110).  The Board has found by clear and unmistakable 
evidence that the hypertension was not aggravated by service 
in order to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

The Board further finds that the currently diagnosed 
hypertension is not otherwise attributable to service as 
there is no probative competent evidence establishing a nexus 
between current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


